In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 19-68V
                                          UNPUBLISHED


    WILLIAM KRITZ,                                              Chief Special Master Corcoran

                          Petitioner,                           Filed: January 20, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)
                         Respondent.


Alison H. Haskins, Maglio, Christopher & Toale PA, Seattle, WA, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

         On January 15, 2022, William Kritz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (GBS)
resulting from the adverse effects of an influenza (flu) vaccination administered on
October 13, 2017. Petition at 1, 4; Stipulation, filed at January 18, 2022, ¶¶ 1. Petitioner
further alleges the vaccination was administered in the United States, he experienced the
residual effects of this injury for more than six months, and neither he, nor any other party,
has ever brought action or received compensation in the form of an award or settlement
for Petitioner’s vaccine-related injuries. Petition at 4; Stipulation at ¶¶ 3-5. Respondent
denies that [P]etitioner sustained a GBS Table injury, denies that the flu vaccine caused
[P]etitioner’s alleged injury, or any other injury, and denies that his current condition is a
sequela of a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the p ertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on January 18, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $3,750.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.

                                                     2